Case 1:20-cv-05574-DG-RML Document 19-8 Filed 01/19/21 Page 1 of 2 PagelD #: 175

 
Case 1:20-cv-05574-DG-RML Document 19-8 Filed 01/19/21 Page 2 of 2 PagelD #: 176

From: Beis Din Eitz Chaim <beisdin@businesshalacha.com>

Date: Mon, Sep 16, 2019 at 3:12 PM

Subject: Re: Halperin V, Kaminetzky

To: Jason Rappaport <jason@getyrlaw.com>

Ce: Mechon Rav Shalom <6595938@gmail.com>, Bais Din <ezermishput@gmail.com>, David Halperin
<david@hpestates.nyc>, yitzk@kaminhealth.cam <vitzk@kaminhealth.com> ,

.Mr. Kaminetzky and Counsel,

This matter has been delayed continuously since late July. Although the other party requested permission to place an
injunction in court, the beis din did not grant this until now in order to give Mr. Kaminetzky opportunity to represent
himself. However, if a date no later than the last week of October/ Early Cheshvan cannot be confirmed by this
Wednesday, beis din will be forced to consider the Halperin's request.

Any matter regarding the Boro Park matter should be addressed to the group email of the Boro Park matter CC'd to all
parties. In absence of that, along with a confirmation from Mr. Kaminetzky regarding the change of representation, any
Communication from you related to that case will be ignored and considered irrelevant.

eet
